Citation Nr: 0511519	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4. Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served with the National Guard from 1979 to 1985 
with a period of active duty from April 1979 to August 1979.  

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  This claim was previously before the Board in 
February 2004 and remanded for additional development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran's bilateral knee pain in service was acute 
and transitory and a continuing disability was not then 
present.  

2.  Degenerative joint disease of the knees, first 
demonstrated many years after discharge from service was not 
clinically indicated in service and there is no competent 
evidence attributing any current bilateral knee disability to 
service.

3  The veteran's ankle symptoms in service were acute and 
transitory and a continuing disability was not then present.  
She has not presented competent medical evidence of a current 
bilateral ankle disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disability, 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran is not shown to have a left knee disability, 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran is not shown to have a right ankle 
disability, due to disease or injury, which was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  The veteran is not shown to have a left ankle disability, 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In January 2002, the veteran filed a claim for service 
connection for bilateral knee and bilateral ankle 
disabilities.  In January 2002, the RO informed the veteran 
of the requirements of VCAA.  In August 2002, the claim was 
denied and a timely appeal was filed.  In subsequent letter 
dated in March 2004 the RO again informed the veteran of the 
requirements of VCAA.  In a supplemental statement of the 
case, dated in December 2004 she was provided with the 
applicable law and regulations regarding VCAA.  The 
requirements of VCAA have been met.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2004).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  The Court 
has established rules for the granting of claims based upon 
the chronicity and continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b).  The Court has ruled that the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Factual Background

The evidence includes a record of the veteran's service and 
separation from the Pennsylvania Army National Guard (NGB 
Form 22) showing that she enlisted on February 14, 1979, for 
a term of six (6) years, and that she was discharged on May 
20, 1984.  Her DD Form 214 notes that this National Guard 
service included a period of active duty from April 1979 to 
August 1979.  

The service medical records from the veteran's period of 
active duty from April 1979 to August 1979, include a 
February 1979 enlistment examination report.  On her report 
of medical history she reported occasional knee pain and leg 
cramps after exercise and foot pain with prolonged standing.  
Clinical evaluation of the lower extremities was normal.  The 
remaining records show she was evaluated and treated on a 
consistent basis for swollen ankles and knee pain, since 
basic training.  There was no history of strain or trauma.  
Examination of the knees and ankles was normal.  X-rays of 
the knees were normal.  Diagnoses included knee pain 
secondary to exercise, knee strain, upset ankle joint, and 
bilateral knee stress secondary to pronated feet.  The 
veteran was eventually referred for mental health 
consultation to evaluate her motivation for retention in the 
National Guard.  She received another physical in July 1979.  
No pertinent orthopedic problems were noted and none were 
claimed by the veteran in her report of medical history.  
Clinical evaluation of the lower extremities was within 
normal limits.  

Medical evidence of record includes reports from the 
veteran's subsequent reserve service.  A July 1982, private 
treatment report shows treatment for left knee pain.  In June 
1983, she was restricted, by her private physician, from 
participating in a four-mile run due to a knee injury.  An 
October 1983, quadrennial examination shows that clinical 
evaluation of the veteran's lower extremities was normal.  In 
an attendant medical questionnaire, she noted leg cramps 
after exercise and foot pain with prolonged standing.  The 
physician provided no summary or elaboration.  

Post VA and private medical show periodic evaluation and 
treatment of the veteran for knee pain beginning in 1993.  An 
October 1994 X-ray report shows minimal degenerative changes 
in both knees.  

A report of private treatment dated in March 2002, shows the 
veteran complained of morning stiffness in multiple joint, 
including the knees, and ankle swelling.  The examiner noted 
the veteran had a history of arthritis, and recent weight 
gain.  Following the examination, the clinical impression was 
knee pain and stiffness with a history more suggestive of 
rheumatoid arthritis than osteoarthritis.  

The veteran was examined by VA in July 2002.  At that time 
she gave a history of knee pain and ankle problems since 
basic training in 1979 with no overt injury to either knee or 
ankle..  She reported being on a yearly limited profile for 
physical therapy, which did not lead to medical discharge.  
She has had no operative intervention but had steroid 
injections in the early 1980s.  She uses over-the-counter 
medications including a topical mentholated ointment, which 
provides some relief.  She does not use cane or crutches, but 
has a knee brace, which she wears.  The symptoms were 
described as symmetrical tightness in the knees.  She 
reported that her knees give out several times a month and 
that this has resulted in multiple falls.  

Concerning the knees, physical examination was performed, and 
X-rays showed mild degenerative changes in both knees.  

With regard to the ankles, the veteran denied pain but did 
report constant swelling.  Physical examination of the ankles 
was conducted and X-rays of the ankles showed moderate soft 
tissue swelling about and below the medial malleoli and 
slight soft tissue swelling about and below the lateral 
malleoli of both ankles.  The diagnoses included degenerative 
joint disease of the knees, and normal ankles with mild soft 
tissue swelling above and below the lateral malleoli.

The remaining records document treatment for left heel pain 
in 2002 and a right ankle injury in 2003.  

An October 2003 medical opinion, from the veteran's private 
physician, noted her history of knee pain and chronic ankle 
sprains, exacerbated with prolonged walking.  The physician 
concluded X-ray findings of mild degenerative changes 
confirmed an arthritic problem of longstanding duration.  The 
examiner also noted the veteran had substantial problems with 
her ankle, which was injured some time ago in service.  

The veteran presented testimony at a Travel Board hearing in 
October 2003 about the onset of and the severity of her 
claimed knee and ankle disabilities.  She testified that she 
first experienced knee and ankle problems during basic 
training.  She referred to her service medical records which 
document complaints of knee and ankle pain on a fairly 
regular basis.  She also testified that she received physical 
therapy in service and additional treatment post service from 
her family physician but was unsuccessful in obtaining the 
records.  

During VA examination in October 2004, the veteran again 
reported that as early as the second week of basic training 
she began having global knee pain and occasional ankle 
swelling, increased with running.  She was in sickbay with 
great regularity because of her inability to keep up with the 
running.  The examiner noted that the claims folder had been 
reviewed.  The veteran has never had any specific injury that 
was diagnosed as anything such as meniscus tear or an 
anterior cruciate ligament (ACL) rupture or bone bruise.  
Rather, it was simply a global tightness and soreness in 
knees after running.  She was evaluated on a regular basis 
for knee complaints but no specific injury.  After discharge 
she was treated by a private physician for knee pain, which 
was attributed to weight.  The examiner noted that in her 
2003 testimony, the veteran acknowledged that her knee 
problem was due to her obesity and that it would alleviated 
if she lost weight.  

Following the examination, it was remarked that she has never 
had a specific injury to her meniscus or ACL.  The examiner 
opined that her current global knee stiffness in the morning 
could not be attributed to her running in the military.  
Therefore, it was mostly likely the result of the normal 
aging process and exacerbated by her morbid obesity.  In 
terms of her ankles, the swelling was not confined to the 
ankle alone but extended all the way up to the calf.  
Examination of the ankles was clinically normal and they were 
also normal on radiograph.  The examiner opined that the 
ankle swelling was not due to any injury the veteran received 
during service, but was most likely due to hypertension and 
sodium intake.  

Analysis

Following review of the evidence the Board finds that despite 
the complaints of pain in 1979, the veteran was not diagnosed 
as having any chronic disability involving either the knees 
or ankles.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service department examination reports for the 
veteran's remaining reserve service revealed the veteran's 
lower extremities were normal and that there was no residual 
disability from the 1979 complaints.  Moreover, no pertinent 
complaints of findings were recorded at the time of 
separation from reserve service in 1984.  As such, the 
veteran's service medical records do not affirmatively 
establish that chronic disability manifested by knee pain or 
ankle swelling had its onset during military service.  

The primary impediment to a grant of service connection for 
right and left ankle disabilities is the absence of medical 
evidence of a diagnosis.  Although the veteran has been 
evaluated for complaints of ankle swelling this symptom has 
been attributed to her history of hypertension and sodium 
intake.  There is no medical evidence showing a current 
diagnosis of an ankle disorder.  In the absence of proof of 
incurrence or aggravation during service and a causal 
connection between present disability and inservice disease 
or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between her current 
degenerative joint disease of the knee and active military 
service and no examiner has attributed the veteran's current 
degenerative joint disease to military service.  The earliest 
evidence of orthopedic abnormality is found in the 1994 X-ray 
findings, 10 years after her discharge from the National 
Guard.  This date leaves a significant gap between service 
and the initial confirmation of any disability with no 
clinical support for acute or inferred manifestations or 
continued symptoms.  That is, there is no competent evidence 
of continuing or chronic knee disabilities in the years 
following service.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2004); Savage, at 498.  

Moreover, the VA examiner in 2003 essentially concluded that 
the veteran's symptoms during military service did not play a 
role in the development of her current bilateral knee 
degenerative joint disease.  The veteran has not brought 
forth any medical evidence that would either refute the 2003 
VA opinion or suggest a nexus between her knee disabilities 
and service, and a layman such as the veteran is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The single competent medical opinion 
in the record conclusively found no etiological relationship 
between service and subsequent development of degenerative 
joint disease of the knees.  As the veteran's current knee 
disabilities have not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral knee and bilateral ankle 
disabilities and that the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107 (West 2002).



ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right ankle disability 
is denied.

Entitlement to service connection for left ankle disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


